Citation Nr: 1047640	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-42 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a dental disorder, to 
include the replacement of two teeth.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 
2000.  

This matter is before the Board of Veterans' Appeals (Board) from 
an August 2009 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In February 2010, the Veteran participated in a video conference 
hearing before the undersigned.  A transcript is of record and 
has been reviewed.  

The Board notes that the Veteran was initially denied service 
connection for a dental disorder in a September 2000 rating 
decision.  However, evidence associated with the claims file 
since the issuance of that decision includes service treatment 
records of dental treatment dated from 1997 to 1988.  Applicable 
regulations provide that, at any time after VA issues a decision 
on a claim, if VA receives or associates with the claims file 
relevant official service department records that existed and had 
not been associated with the claims file when VA first decided 
the claim, VA will reconsider the claim, notwithstanding 
paragraph (a) of the same section (which defines new and material 
evidence).  The regulation further identifies service records 
related to a claimed in-service event, injury, or disease as 
relevant service department records.  38 C.F.R. § 3.156(c)(1)(i) 
(2010).  As such, new and material evidence is not needed to 
reopen a previously denied claim when relevant service treatment 
records and/or any other relevant service department records are 
received after a prior final denial.  Rather, the claim is simply 
reviewed on a de novo basis.  

In the instant case, the Board finds that the newly received 
service treatment records relate to an in-service event relevant 
to the Veteran's claimed dental disorder.  As such, the Board 
will consider the claim of entitlement to service connection for 
a dental disorder on a de novo basis.    

The Veteran in the instant case has elected to participate in the 
Expedited Claims Adjudication (ECA) Initiative.  See ECA 
Agreement and Waiver of Rights, dated July 23, 2009.  The ECA is 
a pilot program designed to expedite the processing of claims and 
appeals by obtaining claimants' waivers of certain statutory and 
regulatory response periods, and by utilizing the Board's 
statutory authority to pre-screen cases to determine the adequacy 
of the record for decisional purposes.  The case has been 
processed under regulations governing the ECA.  See 38 C.F.R. 
§§ 20.1500-20.1510 (2010).  

Following the October 2009 statement of the case (SOC), the 
Veteran submitted additional pertinent evidence which has been 
associated with the claims file.  The record does not show that 
the Veteran submitted a waiver of initial RO review of this 
evidence.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  However, if 
a participant in the ECA submits new evidence after the issuance 
of a SOC, the participant, by virtue of executing a valid 
Agreement and Waiver of Rights, is deemed to have knowingly and 
voluntarily waived agency of original jurisdiction review of such 
evidence and issuance of a SSOC.  See 38 C.F.R. § 20.1508(b)(2) 
(2010).  As discussed above, the Veteran signed such an agreement 
in July 2009.  Thus, the Board is permitted to review the newly 
submitted evidence in the first instance.  

The Board notes that the Veteran's motion to advance this case on 
the Board's docket was denied in September 2010.  

The issue of entitlement to service connection for 
temporomandibular joint disorder (TMJ) has been raised by the 
record but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran did not incur impairment of the mandible, loss of 
a portion of the ramus, or loss of a portion of the maxilla 
during active duty service.  

2.  The extraction of teeth numbered 18 and 19 and residuals 
thereof is likely due to dental trauma during service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of dental 
trauma, for purposes of compensation, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 
17.161 (2010).  

2.  For purposes of eligibility for outpatient dental treatment, 
dental trauma to teeth 18 and 19 occurred during active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 
4.150, 17.161 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2010).  Under the VCAA, upon receipt of 
a complete or substantially complete application for benefits, VA 
is required to notify the Veteran and his representative, if any, 
of any information and medical or lay evidence necessary to 
substantiate the claim.  The United States Court of Appeals for 
Veterans Claims (Court) has held that these notice requirements 
apply to all five elements of a service connection claim, which 
include: (1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(a)-(c) (2010).  
VCAA notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in May 2009 that fully addressed all notice 
elements and was sent prior to the initial RO decision in the 
matter.  The letter informed the Veteran of what evidence was 
required to substantiate the claim and of the duties of VA and 
himself in obtaining evidence.  

The May 2009 letter also provided the Veteran with notice of what 
type of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With this letter, the 
RO effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010). 

The Board also finds that all necessary development has been 
accomplished.  The claims file includes the Veteran's service 
treatment records, VA medical center (VAMC) records, as well as 
private dental treatment records.  The Veteran was also provided 
an opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge in February 2010.  

The Board acknowledges that a VA medical opinion was not obtained 
to determine the nature and etiology of the Veteran's dental 
disorder.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion be 
obtained with respect to a Veteran's claim for benefits, there 
are four factors for consideration: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumptive period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In deciding whether to remand the issue for a medical nexus 
opinion, the Board notes that the Federal Circuit, in a recent 
decision, upheld the determination that a VA medical examination 
is not required as a matter of course in virtually every 
veteran's disability case involving a nexus issue.  Waters v. 
Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (distinguishing cases 
where only a conclusory generalized statement is provided by the 
Veteran, in which case an examination may not be required).  

As explained in greater detail below, service connection for 
compensation purposes for dental claims requires the existence of 
dental conditions found at 38 C.F.R. § 4.150, such as loss of 
maxilla, mandible, ramus, coronoid process or hard palate.  
However, such disorders were not shown in service treatment 
records or the post-service record.  Therefore, the Board finds 
that a remand for a VA opinion would not be beneficial in the 
adjudication of this issue to the extent that it was denied, and 
is thus not required in this case.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  

II. Service Connection

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or 
disease occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

The Veteran has claimed entitlement to service connection for the 
loss of teeth numbered 18 and 19 due to cracked tooth syndrome.  
He believes this was caused by aerodontalgia, a dental condition 
caused by changes in atmospheric pressure.  During his Board 
hearing, the Veteran's representative stated that the their main 
objective was to obtain service connection for dental treatment, 
not for compensation.  In this regard, the Court of Appeals for 
Veterans Claims has specifically held that a claim for service 
connection for a dental disorder is also a claim for VA 
outpatient dental treatment under 38 C.F.R. § 3.381; Mays v. 
Brown, 5 Vet. App. 302 (1993).  Thus, adjudication of the 
Veteran's claim for service connection must also include 
consideration of service connection for the purpose of 
establishing eligibility for outpatient dental treatment, which 
is set forth in 38 C.F.R. § 17.161. 

The Board will first address the claim of entitlement to service-
connected compensation benefits.  In this regard, the Veteran 
stated at his hearing before the Board in February 2010 that for 
nearly half of his career, he was an aviation medical and 
physiology technician at the Aerospace Medical institute in 
Pensacola.  He stated that he was constantly exposed to high 
altitude test flights and low hypobaric chamber flights in order 
to test all incoming recruits.  After this, the Veteran had three 
years as an aviation medical technician and combat search and 
rescue corpsman.  The Veteran testified that as a result of his 
training, he has knowledge of the effects of hypobaric and 
hyperbaric pressure on physiology during flight.  He began having 
problems with his teeth in service and had bilateral tooth 
implants in teeth 18 and 19.  After service, the implants often 
became loose.  After seeking treatment from several physicians, 
it was discovered that the implant post material had failed and 
cracked, and the implants were removed.  They cannot be replaced 
until the Veteran undergoes surgery.  

The Veteran believes that he sustained trauma while flying at 
altitude or under simulated conditions in a hyper- or hypobaric 
chamber.  Due to these changers in altitude and pressure, the 
Veteran stated that he suffered from aerodontalgia, which caused 
his teeth to crack.  He testified that he was diagnosed with 
cracked tooth syndrome in service.  
	
The Veteran service treatment records show that he was diagnosed 
with cracked tooth syndrome in tooth number 19 in April 1994.  In 
November 1995, tooth number 18 was also found to be cracked.  The 
treatment of this condition included pulling the teeth and 
eventual dental implants.  

The Veteran still had both implants, with no complaints, as of 
the July 2000 VA examination.  However, a May 2009 letter by 
P.S., the Veteran's dentist, shows that the implant bridge which 
replaced teeth 18 and 19 was loose due to a rare implant fixture 
fracture.  The Veteran was referred to an oral surgeon to either 
remove or replace the fractured implant.  In a July 2009 letter, 
the Veteran's oral surgeon, Dr. J.W., stated that the failed 
dental implant would have to be replaced.   

With regard to the Veteran's statements that he suffered 
aerodontalgia and cracked teeth due to working under pressurized 
conditions, the Board finds that the Veteran's in-service medical 
training and specialty render him competent to offer an opinion; 
he has specialized knowledge of the effects of hypobaric and 
hyperbaric pressure on human physiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  As such, the Board finds his 
opinion regarding the etiology of his cracked teeth to be 
probative.  
  
In a December 2009 letter, Dr. J.W. stated that the Veteran's 
aviation duties and change in barometric conditions could 
possibly have caused cracked tooth syndrome in service.  This 
statement, taken together with the evidence of record and the 
Veteran's competent statements, puts the evidence as to whether 
the Veteran has a dental disorder to teeth 18 and 19 as a result 
of trauma during active duty into equipoise.  Resolving the 
benefit of the doubt in the Veteran's favor, the Board concludes 
that service connection is warranted for teeth number 18 and 19. 

However, the establishment of service connection does not 
necessarily give entitlement to monetary compensation or dental 
treatment.  Therefore, the next issue is whether the Veteran is 
entitled to service-connected compensation benefits or service-
connected outpatient dental treatment.  

The dental conditions for which service-connected compensation 
benefits are warranted are set forth under 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916.  However, the medical evidence does 
not establish a current disability as to any  of the dental 
conditions found at 38 C.F.R. § 4.150, such as loss of maxilla, 
mandible, ramus, coronoid process or hard palate.  Therefore, 
entitlement to service connection for compensation purposes must 
be denied.  

Having determined that the evidence does not support an allowance 
of service-connected compensation benefits, the Board must now 
consider whether service connection may be established solely for 
the purpose of outpatient treatment.  

Outpatient dental treatment may be authorized only if the 
claimant falls into one of several enumerated classes.  See 
38 C.F.R. § 17.161.  Under Class I, those having a service-
connected compensable dental disability or condition may be 
authorized any dental treatment indicated as reasonably necessary 
to maintain oral health and masticatory function.  There is no 
time limitation for making an application for treatment and no 
restriction as to the number of repeat episodes of treatment.  As 
the record shows that the Veteran does not have a service-
connected dental disability that is of a compensable nature, this 
provision is inapplicable.  

Next, under Class II, those having a service-connected 
noncompensable dental condition or disability shown to have been 
in existence at the time of discharge or release from active 
service, which took place after September 30, 1981, may be 
authorized any treatment indicated as reasonably necessary for 
the one-time correction of the service-connected noncompensable 
condition.  

However, the Board has determined that the Veteran is eligible 
under Class II(a).  Under that class, those having a service-
connected noncompensable dental condition or disability 
adjudicated as resulting from combat wounds or service trauma may 
be authorized any treatment indicated as reasonably necessary for 
the correction of such service-connected noncompensable condition 
or disability.  38 C.F.R. § 17.161(c). Therefore, entitled to 
dental treatment is warranted.  

As the Board has found the Veteran's statements regarding 
causation of his cracked teeth in service to be probative medical 
evidence, the Board concludes that service-connection for 
purposes of receiving necessary treatment should be granted.  The 
Veteran is entitled to outpatient dental treatment for teeth 
number 18 and 19, which were damaged by trauma during active duty 
service.  However, service connection for compensation purposes 
is not warranted.  

(CONTINUED ON NEXT PAGE)










ORDER

1.  Entitlement to service connection for residuals of dental 
trauma for the purpose of disability compensation is denied.  

2.  Entitlement to service connection for residuals of dental 
trauma for the purpose of VA outpatient dental treatment for 
teeth 18 and 19 is granted. 




____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


